Exhibit 10.6

 

Performance Share Award Agreement

Staples, Inc.

 

Employer ID: 04-2896127

 

500 Staples Drive

 

Framingham, MA 01702

 

Ronald L. Sargent

EMPLOYEE ID:

1159961

c/o Staples, Inc.

LOCATION:

   CORP

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

Staples, Inc. (“Staples”) hereby agrees to award to the recipient named above
(the “Recipient”) the number of shares of Common Stock of Staples (the “Shares”)
set forth below in accordance with and subject to the terms, conditions, and
restrictions of this Agreement and the Plan (each as defined below). If the
conditions described below are satisfied, such award will be made under the
terms of the Amended and Restated 2004 Stock Incentive Plan, as further amended
or restated from time to time (the “Plan”), on the date set forth below (the
“Vesting Date”).

Date of Agreement:

3/8/07

Performance Period:

FY 2007 — FY 2011

Maximum Number of Shares:

375,000

Vesting Date:

March 2012 — see section 2(b) of PSA2007

 

By your acceptance of this Performance Share Award Agreement, you agree that any
Shares will be awarded under and governed by the terms and conditions of the
Plan and by the terms and conditions of the Staples Performance Share Award
Agreement — Terms and Conditions (“PSA2007”), which is attached hereto (this
Performance Share Award Agreement and the PSA2007 are together referred to as
the “Agreement”).

The award is divided equally between a RONA and a Sales component, with each
component consisting of 187,500 Shares.  As more fully described in PSA2007, the
number of Shares awarded on the Vesting Date with respect to the RONA and the
Sales components shall be determined based on the extent to which the respective
FY 2007 — FY 2011 Cumulative RONA Dollars and FY 2007 — FY 2011 Cumulative Sales
performance criteria are achieved; provided, that no Shares shall be awarded
unless the Minimum Performance Condition set forth below is also achieved.  All
awards of Shares require certification of the Staples Board of Directors that
the performance criteria have been satisfied.

Performance Criteria

 

 

RONA Component: 187,500 Shares

 

Sales Component: 187,500 Shares

 

 

FY 2007 - FY 2011 
Cumulative RONA Dollars*

 

% Shares Earned

 

FY 2007 - FY 2011
Cumulative Sales*

 

% Shares Earned

Stretch:

 

**

 

100%

 

**

 

100%

Most Probable:

 

**

 

75%

 

**

 

75%

Threshold:

 

**

 

50%

 

**

 

50%

 

 

**

 

0%

 

**

 

0%

 

Minimum Performance Condition:

FY 2007—FY2011 Cumulative RONA Dollars* of at least ** and FY2007—FY2011
Cumulative Sales* of at least **.

 

[** Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.]

* Cumulative RONA Dollars and Sales are in millions.  For purposes of this
Agreement, “Cumulative RONA Dollars” means the cumulative profit generated
across the Staples business units in excess of the capital employed during the
Performance Period calculated in a manner consistent with the method used by
Staples for financial planning purposes; provided, that such term specifically
excludes any cash held at the Staples, Inc. level.

Accepted by:

 

Staples, Inc.

/s/ Ronald L. Sargent

 

By:

/s/ Susan S. Hoyt

 

 

Susan S. Hoyt

Ronald L. Sargent

 

Executive Vice President, Human Resources

 

Attachment:  Staples, Inc. PSA2007 (RLS)


--------------------------------------------------------------------------------


STAPLES, INC.
PERFORMANCE SHARE AWARD AGREEMENT-TERMS AND CONDITIONS

1.              Award.  If all the conditions set forth in this Agreement are
satisfied, on the Vesting Date an award of Shares will be made under the Plan to
the Recipient named in the accompanying Performance Share Award Agreement. No
Shares will be delivered to the Recipient or transferred into the Recipient’s
name until the Vesting Date (except as provided in Section 8), and the Recipient
shall have no rights to any Shares or any rights associated with such Shares
(such as dividend or voting rights) until the Vesting Date.  Except where the
context otherwise requires, the term “Staples” shall include any parent and all
present and future subsidiaries of Staples as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended or replaced from time to
time (the “Code”).  Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Performance Share Award Agreement.

2.              Conditions for the Award.  Except as provided in Sections 3 and
8, an award of Shares on the Vesting Date shall be made only if:

(a)           The Recipient is, and has continuously been, an employee of, or a
consultant to, Staples beginning with the date of this Agreement and continuing
through the Vesting Date; and

(b)           The Performance Criteria set forth in the accompanying Performance
Share Award Agreement are satisfied during the Performance Period.  The Staples
Board of Directors, upon recommendation of the Compensation Committee, must
determine and certify on the date of its first regularly scheduled meeting in FY
2012 (generally in March) whether, and to what extent, the Performance Criteria
have been achieved.  The date on which the Board of Directors certifies that the
Performance Criteria have been satisfied shall be the “Vesting Date” for
purposes of this Agreement.  In making its determination, the Compensation
Committee may adjust the Performance Criteria to take into account accounting
changes, certain acquisitions and divestitures and related charges, other
special one-time or extraordinary gains and/or losses and other one-time or
extraordinary events as permitted under the Plan; provided that the Compensation
Committee may not adjust the Performance Criteria to take into account foreign
currency exchange rate fluctuations, changes in corporate tax rates or recurring
store closures consistent with historic patterns (with widespread, out of the
ordinary store closures not being consistent with historic patterns).  Awards of
Shares will be interpolated between the percentages set forth in the Performance
Share Award Agreement under the heading “% Shares Earned” based on actual
results. If the Minimum Performance Condition is not achieved during the
Performance Period, no Shares will be issued and this Agreement will be of no
force or effect.

3.              Employment Events Affecting Payment of Award.

(a)           Except as provided in Section 3(b) and in Section 8, if the
Recipient terminates employment with Staples prior to the Vesting Date, for any
reason or no reason, with or without cause, no Shares will be issued and this
Agreement will be of no further force or effect.

(b)           If the Recipient dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code), in each case prior to the
Vesting Date, then the Recipient or his estate will nevertheless be awarded on
the Vesting Date the number of Shares determined under Section 2(b) hereof as if
the Recipient were still employed on the Vesting Date.

(c)           If (i) the Recipient’s relationship with Staples is terminated by
Staples for Cause (as defined below) or (ii) if the Recipient retires or resigns
and Staples determines within six months thereafter that the Recipient’s conduct
prior to his retirement or resignation warranted discharge for Cause, or (iii)
Staples determines that the Recipient’s conduct after termination of the
employment relationship fails to comply with the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Recipient and Staples, then, without
limiting any other remedy available to Staples, the Shares (and any shares
issued under Section 5 hereof) shall be repurchased by Staples at a repurchase
price of zero and ownership of all right, title and interest in and to the such
shares shall be forfeited and revert to Staples as of the date of such
determination; or, if the Recipient no longer owns such shares at such time,
Staples shall be entitled to recover from the Recipient the gross profit earned
by the Recipient upon the disposition (whether by sale, gift, donation or
otherwise) of such shares.

4.              Delivery of Shares.  Staples shall, within 30 days of the
Vesting Date (or, if applicable, the date the Shares vest under Section 8),
effect the issuance of the Shares by delivering the Shares to a broker
designated by the Recipient.

5.              Dividend Equivalent Rights.  If any Shares are awarded to the
Recipient pursuant to this Agreement, then the Recipient shall also be entitled
to receive a number of shares of Staples’ Common Stock equal to (A) (i) the
number of Shares awarded to the Recipient under Section 2 multiplied by (ii) the
cumulative amount of cash dividends paid by Staples that the Recipient would
have received had he owned the awarded Shares on each dividend record date
during the Performance Period, divided by (B) the closing price of the Common
Stock on the Vesting Date; provided, however, that cash will be paid in lieu of
any fractional shares the Recipient would be entitled to receive under this
Section 5.

6.              No Special Employment or Similar Rights.  Nothing contained in
the Plan or this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Recipient with Staples for the period prior to or after the Vesting Date.

7.              Adjustment Provisions.

1


--------------------------------------------------------------------------------


(a)           Changes in Capitalization.   In the event of any change in
capitalization of Staples, as described in Section 9(a) of the Plan, the
Recipient shall, with respect to the Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 9(a) of the
Plan.

(b)           Liquidation or Dissolution.  In the event of a liquidation or
dissolution of Staples, this Agreement shall be of no further force or effect
and no Shares shall be awarded hereunder, provided that if such liquidation or
dissolution also constitutes a Change in Control as defined in Section 8(a)
hereof, then the provisions of Section 8 and not the provisions of this Section
7(b) shall govern.

(c)           Reorganization Event.  In the event of a Reorganization Event as
defined in Section 9(c)(1) of the Plan, the Recipient shall, with respect to the
Shares, be entitled to the rights and benefits, and be subject to the
limitations, set forth in Section 9(c) of the Plan; provided that if such
Reorganization Event also constitutes a Change in Control as defined in Section
8(a) hereof, then the provisions of Section 8 and not the provisions of this
Section 7(c) shall govern.

(d)           Board Authority to Make Adjustments.  Any adjustments under this
Section 7 will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.  No fractional shares will be issued with respect to Shares on
account of any such adjustments.

8.              Change in Control.

(a)           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

(i)  A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, and such merger or consolidation is
consummated, other than (1) a merger or consolidation which would result in the
voting securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of Staples (or similar transaction) in
which no “person” (as defined above) acquires more than 30% of the combined
voting power of Staples’ then outstanding securities; or (D) the stockholders of
Staples approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples’ assets, and such sale or disposition is
consummated.

(ii) “Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 8(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 8(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 8(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

(iii) “Cause,” as determined by Staples or the Surviving Corporation (which
determination shall be conclusive), shall mean:

(A) Willful failure by the Recipient to substantially perform his or her duties
with Staples (other than any failure resulting from incapacity due to physical
or mental illness); provided, however, that Staples has given the Recipient a
written demand for substantial performance, which specifically identifies the
areas in which the Recipient’s performance is substandard, and the Recipient has
not cured such failure within 30 days after delivery of the demand.  No act or
failure to act on the Recipient’s part will be deemed “willful” unless the
Recipient acted or failed to act without a good faith or reasonable belief that
his or her conduct was in Staples’ best interest; or

(B) Breach by the Recipient of any provision of any employment, consulting,
advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

(C) Violation by the Recipient of the Code of Ethics or an attempt by the
Recipient to secure any improper personal profit in connection with the business
of Staples; or

2


--------------------------------------------------------------------------------


(D) Failure by the Recipient to devote his or her full working time to the
affairs of Staples except as may be authorized by Staples’ Board of Directors;
or

(E) The Recipient’s engagement in business other than the business of Staples
except as may be authorized by Staples’ Board of Directors; or

(F) The Recipient’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.

(b) Effect of Change in Control. Notwithstanding the provisions of Section 2, if
a Change in Control of Staples occurs prior to the Vesting Date and while the
Recipient is employed by Staples, then the greater of (X) a number of Shares
determined as if the Most Probable FY 2007 — FY 2011 Cumulative RONA Dollars and
Most Probable FY 2007 — 2011 Cumulative Sales were achieved or (Y) the number of
Shares determined to be issuable under Section 2(b) of this Agreement will be
awarded (and the corresponding shares under Section 5 hereof will be issued) if:

(i) Upon the Change in Control, the Recipient:

(A) Is not offered employment with the Surviving Corporation (or is not allowed
to continue his or her employment, if the Surviving Corporation is Staples) in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control and (2) that does not involve a relocation of
the Recipient’s principal place of employment of more than an additional 50
miles from the Recipient’s primary residence at the time of the Change in
Control, or

(B) Does not accept (or continue) employment with the Surviving Corporation
(regardless of position, compensation or location) (other than as a result of
retirement);

(ii) Within one year following the date of the Change in Control, the Recipient
either:

(A) Is discharged without Cause; or

(B) Resigns or retires because his or her title or employment duties and
responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control; or

(iii) The Recipient continues to be employed by Staples or the Surviving
Corporation on the Vesting Date.

9.              Withholding Taxes.  Staples’ obligation to deliver the Shares
shall be subject to the Recipient’s satisfaction of all applicable federal,
state and local income and employment tax withholding requirements.  In the sole
discretion of Staples’ Board of Directors, the Recipient may surrender to
Staples a number of Shares sufficient to satisfy the Recipient’s tax withholding
obligations.

10.       Deferral.  In the sole discretion of Staples’ Board of Directors, the
Recipient may elect to defer delivery of the Shares; provided, however, that any
such deferral must comply with the requirements of Section 409A of the Code.

11.       Transferability.  This Agreement may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of (whether by
operation of law or otherwise) (collectively, a “transfer”) by the Recipient,
except that this Agreement may be transferred by the laws of descent and
distribution.  The Recipient may only transfer Shares that may be issued
pursuant to this Agreement following the Vesting Date.

12.       Miscellaneous.

(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Recipient
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Recipient.

(b)  All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Recipient to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.

(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

3


--------------------------------------------------------------------------------